Opinion by
Smith, J.,
The form in which error is assigned is hardly to be commended on the score of precision; the first assignment being aimed only at the reason for the judgment, while the second falls short of reaching the judgment itself. Their evident meaning, however, is that the court erred in overruling the motion in arrest of judgment and in entering judgment on the verdict, on the point reserved; and we will dispose of the ease as if this had been regularly assigned.
The appellant was convicted of keeping a public lodging house in the city of Philadelphia, without a license, in violation of an act approved July 2, 1895. This act, the appellant contends, violates the constitutional requirements, in the failure of the title to cover all the matters embraced, in a lack of uniformity in the taxation authorized, in subjecting tbe places within its provisions to unreasonable searches, and in amending an existing statute without reenactment.
The act is entitled “ An act to regulate and license public lodging houses in the different cities in this commonwealth.” It defines'a public lodging house, within the meaning of the act, as a building, not licensed as a hotel, and excepting also “Wayfarers’ lodges” operated under the act June 13, 1883, “ in which ten or more persons are lodged for a price for a single night of twenty-five cents or less for each person; ” forbids the keeping of such house without a license from the mayor; fixes the license fee at $2.00 ; and defines the conditions under which the license may be granted. It further provides for a registry of the lodgers; for certain safeguards against fire, disorder and contagion; for a certain measure of supervision by the authorities; and fixes a maximum punishment by fine and imprisonment for a violation of its provisions. Whether the supervision is reasonable at all points, we need not now inquire, *581as the question of the enforcement of that phase of the law is not here presented. The act may well stand, and serve its intended purpose, without the features which the appellant deems objectionable. We cannot regard it as merely an amendment of the “ Bullitt Bill.” That bill is “ An act to provide for the better government of cities of the first class.” The lodging house act applies to all cities. That it confers powers on the authorities of all cities, not given to those of cities of the first class by the Bullitt act, does not make it an amendment of that act in the constitutional sense. All its provisions are measures of license and regulation for all cities, and are as clearly within the scope of its title as are those of the Bullitt act.
Nor do we think this act violates the constitutional provision that taxes shall be uniform on the same class of subjects. The right to classify for the purpose of taxation, particularly for license taxation — to tax the several classes at different rates, and to exempt certain classes—cannot now be questioned. The only condition requisite is that the tax on each class shall be levied alike on all the individuals of that class. It is unnecessary to add, on this point, to what has been said in The Kittanning Coal Co. v. Commonwealth, 79 Pa. 100; Com. v. Delaware Division Canal Co., 128 Pa. 596; Com. v. Brewing Co., 145 Pa. 85; Com. v. Sharon Coal Co., 164 Pa. 304, and the cases therein cited. Previous to 1887, liquor licenses were classified on the basis of annual sales ; under the present law they are classified by location. Mercantile licenses have always been classified on the basis of annual sales, with a total exemption of certain classes, of feme sole traders, and single women whose sales do not exceed $2,500, all others whose sales do not exceed $1,000, all who sell their own products, and importers of foreign goods who sell only in the original packages. The constitutionality of such classification is not to be questioned. In classifying lodging houses, as well as dealers in merchandise, it is within the legislative discretion where to fix the license line, and what to exempt: Oil City v. Trust Co., 151 Pa. 454.
The license fee required by this act is not a tax in the revenue sense. The regulation of matters affecting the public, through the medium of a license tax, is a recognized exercise of the *582police power. An example of this is found in Johnson v. Phila., 60 Pa. 445, where an ordinance requiring a license fee of $80.00 for each street car in use was sustained. The license fee of $2.00, fixed by this act, is entirely reasonable. The legislature has undoubted power to regulate the keeping of the houses described in the bill. The whole scope and object of the act is manifestly for the preservation of the public health, the public morals and the. peace and good order of society; and it is a legitimate exercise of the police power of the state. There is nc, constitutional limitation on the exercise of this power, and from its very nature and purpose there could not well be; on the contrary the fundamental law expressly declares that, “the exercise of the police power of the state shall never be abridged.” Const. Pa., article 16, section 8.
It is of common knowledge that lodging houses in cities may be kept in a manner prejudicial to good order, to the enforcement of the larv, and to the public health, and may also become’ a source of danger from fire. Thousands of poor people who, in a sense, are wards of the state, are sheltered in those places nightly, and it is just, as well as humane, for the state to protect them, to the extent of requiring their lodgings to be kept in a healthful condition. It is for the legislature to determine the class of houses embraced in this description, and this it has done in the present act. It is not for us to review the-legislative discretion, where properly exercised, or to say that the houses which the act excludes are within the mischief it is designed to remedy.
As to the argument that the powers conferred by the act may be perverted and abused, we can only say, we are not to assume that the public officers who are charged with. the enforcement of this law will either neglect the duties or exceed the powers therein committed to them. On the contrary the presumption is that they will properly discharge the duties imposed upon them by the statute. Any violation of the act in this respect would be clearly punishable under the laws of the commonwealth.
The judgment was properly entered on the question raised by the motion in arrest, and is therefore affirmed.